                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TENNESSEE
                                         KNOXVILLE DIVISION


KASSI GALYON,                                       }
                                                    }
                 Plaintiff,                         }
                                                    }
v.                                                  }      CASE NO.: 3:19-cv-00514-CLC-DCP
                                                    }
KENJO, INC.,                                        }      JURY TRIAL DEMANDED
                                                    }
                 Defendant.                         }


                                          FIRST AMENDED COMPLAINT


        COMES NOW the Plaintiff, Kassi Galyon (“Plaintiff” or “Ms. Galyon”), by and through her counsel of

record, pursuant to FED. R. CIV. P. 15; and, for her First Amended Complaint against KenJo, Inc. (“Defendant”

or “Defendant KenJo”), avers as follows:

                                               I.       PARTIES

        1.       Plaintiff, Kassi Galyon, is a resident citizen of the State of Tennessee, County of Blount.

        2.       KenJo, Inc., is a domestic for-profit corporation authorized to conduct business in the State

of Tennessee and maintains its principal place of business in Alcoa, Tennessee. At all times material hereto,

Defendant KenJo is and was engaged in the retail automotive fuels’ industry. Defendant KenJo’s registered

agent is C W Carruthers. Service of process may be perfected at 325 Joule Street, Alcoa, Tennessee 37701.

                                    II.      JURISDICTION AND VENUE

        3.       Plaintiff re-alleges and incorporates by reference each averment set forth in paragraphs 1-2

herein, inclusive.

        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, in that this action

is brought pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et seq.



                                    1
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 1 of 8 PageID #: 14
        5.       Pursuant to 28 U.S.C. § 1367, the Court has supplemental jurisdiction over the remaining

causes of action averred in the Complaint brought pursuant to Tenn. Code Ann. § 50-1-305, et seq., and the

Tennessee Human Rights Act (“THRA”), 4-21-101, et seq. Such claims are so related to the claim within the

original jurisdiction of this Court that they form part of the same case or controversy.

        6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), in that a substantial part of the events

or omissions giving rise to the claim occurred in Blount County, Tennessee.

        7.       At all times material hereto, Defendant KenJo employed 50 or more employees.

                                     III.     GENERAL ALLEGATIONS

        8.       Plaintiff re-alleges and incorporates by reference each averment set forth in paragraphs 1-7

herein, inclusive.

        9.       Ms. Galyon’s employment with Defendant KenJo commenced in 2017.

        10.      Ms. Galyon was a retail clerk and certified trainer for Defendant KenJo.

        11.      At all times material to the averments set forth herein, Ms. Galyon’s rate of pay with

Defendant KenJo was Eight Dollars and 75/100 ($8.75) per hour.

        12.      At all times material to the averments set forth herein, Ms. Galyon worked at Defendant

KenJo’s Store #41.

        13.      At all times material to the averments set forth herein, Ms. Galyon was a breast-feeding

mother to her infant child.

        14.      Upon returning from maternity leave, Ms. Galyon requested Defendant KenJo provide a

private, sanitary area in the workplace in which to express breast milk.

        15.      Defendant KenJo initially agreed to permit Ms. Galyon to express breast milk in a private

area of Defendant KenJo’s office, which was outside the view of security cameras.

        16.      At all times material to the averments set forth herein, Elizabetha King (“King”) was an

assistant manager for Defendant KenJo at Store #41.


                                    2
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 2 of 8 PageID #: 15
        17.      At all times material to the averments set forth herein, King had supervisory authority over

Ms. Galyon on behalf of Defendant KenJo.

        18.      On or about October 10, 2019, Ms. Galyon brought Halloween decorations to Store #41. Ms.

Galyon’s infant child accompanied her.

        19.      While Ms. Galyon was at Store #41 on October 10, 2019, she asked King if she could go to

the office to breastfeed her infant child.

        20.      King responded Defendant KenJo had two (2) trainees undergoing training in the office.

        21.      Rather than: (1) inquire of the trainees whether they would be uncomfortable if Ms. Galyon

breastfed her infant child in their presence – when, in fact, neither female trainee opposed Ms. Galyon’s

request; or, (2) instruct the trainees to temporarily halt their training and perform other tasks while Ms. Galyon

breastfed her infant child, King instructed Ms. Galyon to breastfeed her infant child in Defendant KenJo’s

bathroom.

        22.      Ms. Galyon became very upset and refused to breastfeed her infant child in such unsanitary

conditions, as instructed by Defendant KenJo.

        23.      Rather, Ms. Galyon responded to King that she (Ms. Galyon) would rather breastfeed her

infant child in her vehicle than in the company’s bathroom.

        24.      Upon information and belief, King became hostile toward Ms. Galyon as a result of Ms.

Galyon protesting breastfeeding her infant child in Defendant KenJo’s bathroom.

        25.      The following day (October 11, 2019), was a regularly-scheduled work shift for Ms. Galyon.

She inquired as to whether King would allow her to express (pump) breast milk in Defendant KenJo’s office.

        26.      King again admonished Ms. Galyon she could not do so, stating that there was one (1)

trainee in the office. Ms. Galyon would have to pump breast milk in Defendant KenJo’s bathroom.

        27.      Ms. Galyon protested and became extremely upset at having to express breast milk in the

bathroom.


                                    3
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 3 of 8 PageID #: 16
        28.     Despite her trepidation, Ms. Galyon attempted to pump breast milk in the bathroom.

        29.     When assembling the breast pump in the bathroom, Ms. Galyon realized she was missing a

necessary piece in order for the pump to function properly.

        30.     Already upset due to Defendant KenJo forcing her to express breast milk in the bathroom,

Ms. Galyon emotionally broke down and started crying.

        31.     Upon learning she was missing a necessary piece of the pump, Ms. Galyon emerged from

the bathroom (still crying) and told King of the situation; and, she would have to go home briefly to retrieve

the missing piece.

        32.     King angrily responded that, if Ms. Galyon needed to go home to retrieve a piece of the

breast pump, she could “just stay home!”

        33.     Ms. Galyon followed King’s directive; and, as a result, lost three and one-half (3.5) hours of

work for October 11, 2019.

        34.     Later, Ms. Galyon sent text messages protesting being instructed twice to express breast

milk in Defendant KenJo’s bathroom, stating that the same was disgusting and humiliating. King retorted, “I

honestly don’t see where it matters where you pump as long as it gets done.”

        35.     Ms. Galyon replied that she could no longer work for Defendant KenJo – as a result of her

reasonable fear that Defendant KenJo, generally, and King, specifically, would continue to illegally require

her to express breast milk in the bathroom – and she was resigning her employment.

        36.     King vindictively replied if that is how Ms. Galyon was going to be about the issue, King

would rather Ms. Galyon not work for Defendant KenJo.

        37.     Despite Ms. Galyon resigning her employment, Defendant KenJo illegally failed to provide

Ms. Galyon a Notice of Separation within 24 hours of her resignation (or at all).




                                    4
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 4 of 8 PageID #: 17
                                           IV.     CAUSES OF ACTION

                                      a.         Interference and Retaliation

                    (Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et seq.)

        38.      Plaintiff re-alleges and incorporates by reference each averment set forth in paragraphs 1-

37 herein, inclusive.

        39.      At all times material to the averments set forth herein, Plaintiff was an “employee”, as that

term is defined by the FLSA.

        40.      At all times material to the averments set forth herein, Defendant was an “employer” as that

term is defined by the FLSA.

        41.      The FLSA provides in pertinent part:

(r) Reasonable break time for nursing mothers

        (1) An employer shall provide—

                 (A) a reasonable break time for an employee to express breast milk for her nursing child for
                 1 year after the child’s birth each time such employee has the need to express the milk; and

                 (B) a place, other than a bathroom, that is shielded from view and free from intrusion from
                 coworkers and the public, which may be used by an employee to express breast milk.

29 U.S.C. § 207(r)(1)(A) and (B) (emphasis added).

        42.      As averred more fully herein, Defendant failed to provide Plaintiff “a place, other than a

bathroom . . . to express breast milk.” Id. at § 207(r)(1)(B).

        43.      The foregoing averred conduct unlawfully interfered with Plaintiff’s rights pursuant to the

FLSA.

        44.      In fact, Defendant affirmatively instructed Plaintiff to express breast milk in Defendant’s

bathroom, over Plaintiff’s objections.

        45.      The FLSA further provides in pertinent part:

(a)     . . . [I]t shall be unlawful for any person—


                                    5
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 5 of 8 PageID #: 18
         (3) to discharge or in any other manner discriminate against any employee because
         such employee has filed any complaint . . . under or related to [the FLSA] . . ..

29 U.S.C. § 215(a)(3).

         46.     Defendant’s unlawful actions in requiring Plaintiff to miss the remainder of her October 11,

2019 shift and then advising Plaintiff that, if she insisted on protesting being required to express breast milk

in Defendant’s bathroom, Defendant would prefer not to employ Plaintiff, constitutes FLSA retaliation,

including constructive discharge.

         47.     As a direct and proximate result of Defendant’s violations of the FLSA, Plaintiff has suffered

injuries and damages, including wage theft, lost pay and benefits, and liquidated damages, as averred more

fully herein.

                             b.       Discrimination, Interference, and Retaliation

                              (Tenn. Code Ann. § 50-1-305, et seq. and
                Tennessee Human Rights Act (“THRA”, Tenn. Code Ann. § 4-21-101 et seq.)

         48.     Plaintiff re-alleges and incorporates by reference each averment set forth in paragraphs 1-

47 herein, inclusive.

         49.     Tenn. Code Ann. § 50-1-305 provides in pertinent part:

         (b) An employer shall provide reasonable unpaid break time each day to an employee who needs
         to express breast milk for that employee’s infant child. The break time shall, if possible, run
         concurrently with any break time already provided to the employee. An employer shall not be required
         to provide break time under this section if to do so would unduly disrupt the operations of the
         employer.

         (c) The employer shall make reasonable efforts to provide a room or other location in close prox-
         imity to the work area, other than a toilet stall, where the employee can express breast milk in
         privacy. . . .

Id. at §§ (b) and (c) (emphasis added).

         50.     Tenn. Code Ann. § 4-21-401 provides in pertinent part:

         (a) It is a discriminatory practice for an employer to:



                                    6
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 6 of 8 PageID #: 19
        (1) . . . discharge any person or otherwise to discriminate against an individual with respect to
        compensation, terms, conditions or privileges of employment because of such individual’s . . . sex
        . . ..

Id. at § (a)(1) (emphasis added).

        51.      The foregoing conduct violates Tennessee statutory law, including the THRA.

        52.      As a direct and proximate result of Defendant’s violations of Tennessee statutory law,

including the THRA, Plaintiff has suffered injuries and damages as averred more fully herein.

                                             V.       DAMAGES

        53.      Plaintiff re-alleges and incorporates by reference each averment set forth in paragraphs 1-

52 herein, inclusive.

        54.      As a direct and proximate result of each and every one of the foregoing acts, conduct, and

violations of the law alleged herein, Plaintiff has suffered damages in an amount, and according to proof,

including, but without limitation, lost wages, loss of benefits, lost interest on wages and benefits, liquidated

damages, actual monetary loss, inconvenience, embarrassment, humiliation, loss of lifetime earning capacity,

and other incidental and/or consequential damages.

        55.      Plaintiff is further entitled to, and seeks recovery of, reasonable attorneys' fees and costs

incurred pursuant to the FLSA and/or THRA.

        56.      Plaintiff further seeks an award of pre- and post-judgment interest as permitted by law.

                                       VI.        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff sues Defendant for damages, lost wages, liquidated damages, and

compensatory damages, directly and proximately resulting from Defendant’s violations of the law as averred

more fully herein in an amount not less than ONE HUNDRED FIFTY THOUSAND DOLLARS AND 00/100

($150,000.00).

        WHEREFORE, Plaintiff respectfully demands payment of her reasonable attorneys’ fees and costs

incurred in bringing this action pursuant to the FLSA and THRA.


                                    7
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 7 of 8 PageID #: 20
        WHEREFORE, Plaintiff respectfully demands a jury be empaneled to hear this cause.

        WHEREFORE, Plaintiff respectfully requests this Court award such other and further relief as may

be appropriate and assess the costs of this cause against the Defendant.

        Respectfully submitted this 21th day of January, 2020.

                                         KASSI GALYON

                                         By: /s/ James Friauf
                                         James W. Friauf (#027238)
                                         LAW OFFICE OF JAMES W. FRIAUF, PLLC
                                         9724 Kingston Pike
                                         Suite 104
                                         Knoxville, Tennessee 37922
                                         Tele: (865) 236-0347
                                         Fax: (865) 512-9174
                                         Email: james@friauflaw.com
                                         Our File No.: 19-134-EPL

                                         Attorney for Plaintiff, Kassi Galyon


                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served on all counsel
of record the Court’s CM/ECF System this 21st day of January 2020.


                                                          /s/ James Friauf
                                                          James W. Friauf




                                    8
Case 3:19-cv-00514-CLC-DCP Document 8 Filed 01/21/20 Page 8 of 8 PageID #: 21
